NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted December 7, 2018 
                               Decided December 7, 2018 
                                             
                                         Before 
 
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
 
No. 18‐1333 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of 
                                                Indiana, Fort Wayne Division. 
                                                 
      v.                                        No. 1:16CR47‐003 
                                                 
SAMUEL J. GEMPLE,                               Theresa L. Springmann, 
      Defendant‐Appellant.                      Chief Judge. 
 
                                       O R D E R 

        Samuel Gemple pleaded guilty to conspiring to distribute 100 kilograms or more 
of marijuana and to possess it with the intent to distribute. See 21 U.S.C. § 846. The 
district court sentenced him to the statutory minimum of ten years’ imprisonment and 
eight years’ supervised release. See 21 U.S.C. § 841. Although his plea agreement 
contained a broad appeal waiver, Gemple filed a notice of appeal. His appointed 
counsel asserts that the appeal is frivolous and moves to withdraw under Anders 
v. California, 386 U.S. 738 (1967). Gemple responded to counsel’s motion. See CIR. R. 
51(b). Because counsel’s analysis appears thorough, we limit our review to the subjects 
Gemple and counsel discuss. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); 
United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
No. 18‐1333                                                                            Page  2 
 
        Counsel represents that Gemple instructed him that he does not wish to 
withdraw his guilty plea, and therefore counsel does not discuss the voluntariness of 
the plea or the adequacy of Gemple’s plea colloquy. See FED. R. CRIM. P. 11; United States 
v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 
(7th Cir. 2002). In his 51(b) response, however, Gemple writes that he does want to 
withdraw his plea. He argues that his plea was unknowing and involuntary because he 
thought his sentence would be lower, and he asserts that his lawyer never told him that 
he could withdraw his plea. Because Gemple did not move to withdraw his guilty plea 
in the district court, we would review the plea colloquy only for plain error. 
United States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Olson, 880 F.3d 873, 877 
(7th Cir. 2018). Here, we would see no reason to disturb his guilty plea because the 
judge complied with Federal Rule of Criminal Procedure 11. During the plea colloquy, 
the judge asked Gemple if he had read, discussed, and understood the plea agreement, 
which included the statutory minimum ten‐year sentence; Gemple replied yes. Further, 
the judge twice reminded Gemple of the ten‐year minimum sentence before taking his 
plea; Gemple replied that he understood. We would see no reason to disbelieve 
Gemple’s sworn statements and disturb his guilty plea. United States v. Moody, 770 F.3d 
577, 581–82 (7th Cir. 2014). 
         
        Counsel considers whether Gemple could challenge his sentence, but correctly 
concludes that his appeal waiver would foreclose that challenge. In his plea agreement, 
Gemple waived the right “to appeal or to contest [his] conviction and all components of 
[his] sentence or the manner in which [his] conviction was determined or imposed, to 
any Court on any ground other than a claim of ineffective assistance of counsel … .” We 
enforce waivers of the right to appeal if the underlying plea was knowing and 
voluntary and complied with Rule 11, United States v. Kilcrease, 665 F.3d 924, 927, 929 
(7th Cir. 2012); United States v. Cole, 569 F.3d 774, 776 (7th Cir. 2009), and we have 
already determined that a challenge to the plea would be frivolous. 
         
        The remainder of Gemple’s 51(b) response emphasizes that he would not have 
pleaded guilty were it not for the ineffective assistance of his defense counsel. Claims 
about trial counsel’s ineffectiveness, however, are better saved for collateral review 
where the record can be developed with regard to the reasons underlying counsel’s 
choices and tactics. See United States v. Jones, 696 F.3d 695, 702 (7th Cir. 2012). 
         
        Accordingly, we GRANT the motion to withdraw and DISMISS the appeal.